Exhibit 10.1

Execution Version

AMENDMENT NO. 1 TO THE AGREEMENT AND PLAN OF MERGER

This AMENDMENT NO. 1 TO THE AGREEMENT AND PLAN OF MERGER, dated November 19,
2006 (this “Amendment”), by and among The Walt Disney Company, a Delaware
corporation (“TWDC”), ABC Radio Holdings, Inc., formerly known as ABC Chicago FM
Radio, Inc., a Delaware corporation and an indirect, wholly-owned Subsidiary of
TWDC (“Spinco”), Citadel Broadcasting Corporation, a Delaware corporation
(“Company”) and Alphabet Acquisition Corp., a Delaware corporation and a
wholly-owned Subsidiary of Company (“Merger Sub” and, together with TWDC, Spinco
and Company, the “Parties” and each, a “Party”), is entered into to amend the
Agreement and Plan of Merger, dated as of February 6, 2006, by and among TWDC,
Spinco, Citadel and Merger Sub (the “Agreement”) in the following particulars
only:

W I T N E S S E T H

Capitalized terms used herein but not otherwise defined shall have the meanings
set forth in the Agreement.

WHEREAS, TWDC, Spinco, Citadel and Merger Sub desire to amend the Agreement as
set forth herein:

NOW, THEREFORE, in consideration of the premises and of the respective
agreements and covenants herein contained, the parties hereby agree as follows:

1 Amendment of Section 1.1. Section 1.1 of the Agreement is hereby amended as
follows:

1.1 The definition of the term “Base Spinco Shares” is hereby added as follows:

““Base Spinco Shares” means the difference of (a) the quotient of (i) the
Company Diluted Shares Outstanding divided by (ii) 0.48, minus (b) the Company
Diluted Shares Outstanding; provided that in no event shall the number of shares
determined pursuant to this definition be fewer than 127,240,887.”



--------------------------------------------------------------------------------

1.2 The definition of the term “Business Material Adverse Effect” is hereby
amended by adding as clauses (a)(ix), (a)(x) and (a)(xi) thereto the following:

“(ix) the results of operations of the Business prior to October 1, 2006, as set
forth in the aggregate in all material respects on Schedule 1.1 of the
TWDC/Spinco Disclosure Schedules; (x) any failure in and of itself to meet any
Spinco fiscal year 2007 budgeted or forecasted results of operations; or
(xi) the implementation of any written Recommendation by TWDC or Spinco or their
respective Subsidiaries with respect to the Business;”

1.3 Clause (c) of the definition of the term “Company Diluted Shares
Outstanding” is hereby amended and restated as follows:

“(c) to the extent that a Counting Determination has not been received by TWDC,
unless TWDC shall have elected in writing to Company prior to the commencement
of the Pricing Period to exclude from this definition all or a portion of such
shares of Company Common Stock, the maximum number of shares of Company Common
Stock issuable upon conversion of the Company Convertible Notes, in the case of
this clause (c) determined on the Spinco Funding Date,”

1.4 The definition of the term “Incremental Shares” is hereby added as follows:

““Incremental Shares” shall mean the number of shares equal to the sum of
(a) the Spinco Shares Incremental Increase and (b) the Spinco Shares Additional
Amount. For illustrative purposes only, Section 1.1 of the Company Disclosure
Schedules sets forth the calculations of Incremental Shares and related terms as
if the Company Diluted Shares Outstanding at Closing were the same as they are
in such schedule.”

1.5 The definition of the term “Post-Dividend Company Price” is hereby amended
and restated as follows:

““Post-Dividend Company Price” shall mean the quotient of (a) $1,300,000,000
divided by (b) the Base Spinco Shares.”

1.6 The definition of the term “Pricing Period” is hereby amended and restated
as follows:

““Pricing Period” shall mean the period of 10 consecutive trading days ending on
(and including) the date that is one trading day prior to the Spinco Funding
Date; provided that (a) the Spinco Funding Date shall not be earlier than 15
calendar days prior to the Closing Date or later than the third trading day
prior to the record date for Company stockholders for the Special Dividend and
(b) no amount of Spinco Debt shall be incurred prior to the Spinco Funding
Date.”

 

2



--------------------------------------------------------------------------------

1.7 The definition of the term “Recommendation” is hereby added as follows:

““Recommendation” shall have the meaning given to it in Section 6.9(a) hereof.”

1.8 The definition of the term “RMT Debt Adjustment” is hereby deleted.

1.9 The definition of the term “Spinco Ownership Percentage” is hereby amended
and restated as follows:

““Spinco Ownership Percentage” shall mean the quotient of (a) the sum of (i) the
Spinco Shares Incremental Increase plus (ii) the Base Spinco Shares divided by
(b) the sum of (i) the Spinco Shares Incremental Increase plus (ii) the Base
Spinco Shares plus (iii) the Company Shares Outstanding.”

1.10 The definition of the term “Spinco Shares” is hereby amended and restated
as follows:

““Spinco Shares” shall mean the sum of (a) the Base Spinco Shares plus (b) the
Incremental Shares.”

1.11 The definition of the term “Spinco Shares Additional Amount” is hereby
added as follows:

““Spinco Shares Additional Amount” shall mean the number of shares equal to the
quotient of (A) $100,000,000, divided by (B) the difference of (1) $10.40 minus
(2) the Base Dividend.”

1.12 The definition of the term “Spinco Shares Election” is hereby deleted.

1.13 The definition of the term “Spinco Shares Increase” is hereby deleted.

1.14 The definition of the term “Spinco Shares Incremental Increase” is hereby
added as follows:

““Spinco Shares Incremental Increase” shall mean the quotient of
(a) $100,000,000 divided by (b) the difference of (i) the Company Average Stock
Price minus (ii) the Base Dividend; provided that to the extent the Company
Average Stock Price is not $12.68 and such recalculated Spinco Shares
Incremental Increase does not

 

3



--------------------------------------------------------------------------------

result in a Value Deficit of an amount between $0.00 and $250,000,000 and:

(1) would result in a Value Surplus no greater than $250,000,000 (disregarding
the limitation included in such definition), the Spinco Shares Incremental
Increase shall be equal to the quotient of (A) $100,000,000 divided by (B) the
difference of (1) the Company Average Stock Price minus (2) the Base Dividend;
or

(2) would result in a Value Deficit exceeding $250,000,000 (disregarding the
limitation included in such definition), the Spinco Shares Incremental Increase
shall be equal to the quotient of (A) $100,000,000 divided by (B) the difference
of (1) the lowest Company Average Stock Price that would result in the Value
Deficit not exceeding $250,000,000 minus (2) the Base Dividend; or

(3) would result in the Value Surplus exceeding $250,000,000 (disregarding the
limitation included in such definition), the Spinco Shares Incremental Increase
shall be equal to the quotient of (A) $100,000,000 divided by (B) the difference
of (1) the highest Company Average Stock Price that would result in the Value
Surplus not exceeding $250,000,000 minus (2) the Base Dividend.”

1.15 The definition of the term “Value Deficit” is hereby amended and restated
as follows:

““Value Deficit” shall mean the product of (a) the excess, if any, of (i) $12.68
over (ii) the Company Average Stock Price and (b) the difference of (i) the
Spinco Shares minus (ii) the Spinco Shares Additional Amount; provided, that in
no event shall the Value Deficit exceed $250,000,000.”

1.16 The definition of the term “Value Surplus” is hereby amended and restated
as follows:

““Value Surplus” shall mean the product of (a) the excess, if any, of (i) the
Company Average Stock Price over (ii) $12.68 and (b) the difference of (i) the
Spinco Shares minus (ii) the Spinco Shares Additional Amount; provided, that in
no event shall the Value Surplus exceed $250,000,000.”

 

4



--------------------------------------------------------------------------------

2 Amendment of Section 2.3. Section 2.3 of the Agreement is hereby amended by
adding the following as the second sentence thereof:

“Notwithstanding the foregoing or anything herein to the contrary, the Closing
Date shall be no earlier than May 31, 2007, unless Company elects to close at an
earlier date (after all conditions to closing have been satisfied or waived) and
provides 30 calendar days written notice of such election to TWDC.”

3 Amendment of Section 3.4. Section 3.4 of the Agreement is hereby amended by
deleting the last sentence thereof.

4 Amendment of Section 6.3(a). Section 6.3(a) of the Agreement is hereby amended
and restated as follows:

“(a) Promptly following the execution of this Agreement, TWDC, Spinco and
Company shall prepare the Information Statement/Prospectus, and Company shall
prepare and file with the SEC the Registration Statement, in which the
Information Statement/Prospectus shall be included. Each of TWDC, Spinco and
Company shall use commercially reasonable efforts to file with the SEC the
Registration Statement as soon as practicable after the date of this Amendment.
TWDC and Spinco shall furnish to Company all information concerning it as is
required by the SEC in connection with the preparation of the Registration
Statement. Company shall use its reasonable efforts to have the Registration
Statement declared effective under the Securities Act promptly after such filing
and to keep the Registration Statement effective as long as is necessary to
consummate the Transactions, and TWDC and Spinco shall use their reasonable
efforts to assist Company in this regard. The Parties shall promptly provide
copies, consult with each other and prepare written responses with respect to
any written comments received from the SEC with respect to the Information
Statement/Prospectus and the Registration Statement, and advise one another of
any oral comments received from the SEC with respect to the Information
Statement/Prospectus and the Registration Statement. The Parties shall cooperate
in preparing and filing with the SEC any necessary amendment or supplement to
the Information Statement/Prospectus or the Registration Statement promptly
after receipt of any comments from the SEC necessitating such amendment or
supplement. No amendment or supplement to the Information Statement/Prospectus
or Registration Statement shall be filed without the approval of all of the
Parties, which approval shall not be unreasonably withheld or delayed. Company
will use its reasonable efforts to cause the Information Statement/Prospectus to
be mailed to the Company Stockholders and TWDC will use its reasonable efforts
to cause the Information Statement/Prospectus to be mailed to the TWDC
Stockholders, in each case promptly after the Registration Statement is declared
effective under the

 

5



--------------------------------------------------------------------------------

Securities Act. The Information Statement/Prospectus and the Registration
Statement shall comply as to form in all material respects with the rules and
regulations promulgated by the SEC under the Securities Act and the Exchange
Act, respectively.”

5 Amendment of Section 6.9(a). Section 6.9(a) of the Agreement is hereby amended
by adding the following as the last two sentences thereto:

“In furtherance of, and as limited by, the foregoing, prior to the closing of
the Merger, the Chief Executive Officer of Company may consult with the senior
management of the Business in an advisory role regarding the management and
operations of the Business, but only to the extent permitted by applicable Law,
and following such consultation, may make written recommendations relating
thereto to the president of the Business (a “Recommendation”) and TWDC and
Spinco shall consider any such Recommendations in good faith; provided, that all
decisionmaking authority with regard to the Business shall remain vested with
TWDC and Spinco and their respective Subsidiaries and no such authority shall be
granted to Company or any of its officers, employees or other representatives;
provided further, that no failure of TWDC, Spinco or their respective
Subsidiaries to implement any Recommendation shall constitute in any manner a
breach of this Agreement. In the event that TWDC or Spinco determines not to
implement any Recommendation, then the Chief Executive Officer of Company shall
have the right to consult with the Executive Vice President, Corporate Strategy,
Business Development and Technology Group of TWDC regarding such
non-implementation.”

6 Amendment of Section 8.1(b). Section 8.1(b) of the Agreement is hereby amended
by deleting the words “February 6, 2007” and replacing them with the words “June
15, 2007”.

7 Amendment of Company Disclosure Schedules. Section 6.2 of the Company
Disclosure Schedules is hereby amended as follows:

7.1 The proviso at the end of the first sentence of the first paragraph thereof
is hereby deleted.

7.2 The last sentence of the second paragraph thereof is hereby deleted.

8 Interpretation. The Agreement shall not be amended or otherwise modified
hereby except as set forth in Sections 1 through 7 of this Amendment. Except as
expressly amended by Sections 1 through 7 of this Amendment, the Agreement shall
remain in full force and effect. In the event of any inconsistency or
contradiction between the terms of this Amendment and the Agreement, the
provisions of this Amendment shall prevail and control.

 

6



--------------------------------------------------------------------------------

9 Reference to the Agreement. On and after the date hereof, each reference in
the Agreement to “this Agreement,” “hereof,” “herein,” “herewith,” “hereunder,”
and words of similar import shall, unless otherwise stated, be construed to
refer to the Agreement as amended hereby. No reference to this Amendment need be
made in any instrument or document at any time referring to the Agreement, a
reference to the Agreement in any such instrument or document to be deemed to be
a reference to the Agreement as amended hereby.

10 Counterparts. This Amendment may be executed in one or more counterparts, all
of which will be considered one and the same agreement and will become effective
when one or more counterparts have been signed by each Party and delivered to
the other Parties, it being understood that all the Parties need not sign the
same counterpart.

11 Governing Law. This Amendment will be governed by, and construed in
accordance with, the Laws of the State of Delaware, without regard to any
applicable conflicts of law.

[SIGNATURE PAGE FOLLOWS]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, TWDC, Spinco, Company and Merger Sub have caused this
Agreement to be signed by their respective officers thereunto duly authorized,
all as of the date first written above.

 

THE WALT DISNEY COMPANY By:   /s/ Thomas O. Staggs   Name:   Thomas O. Staggs  
Title:   Senior Executive Vice President and Chief Financial Officer ABC RADIO
HOLDINGS, INC. By:   /s/ David K. Thompson   Name:   David K. Thompson   Title:
  Vice President CITADEL BROADCASTING CORPORATION By:   /s/ Farid Suleman  
Name:   Farid Suleman   Title:   Chief Executive Officer ALPHABET ACQUISITION
CORP. By:   /s/ Farid Suleman   Name:   Farid Suleman   Title:   President